Title: To James Madison from Beers & Judah, 26 February 1802
From: Beers & Judah
To: Madison, James


					
						Sir,
						Fairfield (Connect.) Feby. 26th. 1802
					
					From a persuasion in our minds, that you will be equally ready as your predecessors, 

Messrs. Randolph & Pickering to give every information consistent with propriety as appertaining to 

the duties of your office, We take the liberty to address you, And inform you that more than eight 

years has passed since we had a Vessel & cargo, amounting in value to upwards of $15000 dollars, 

captured by the British & condemned in the Island of St. Kitts in the west Indies; since when we have 

pursued the directions of Messrs. Randolph & Pickering, in support of our claim against the British 

Government; & first committed the business to the care of Mr. Saml. Bayard, commercial agent on 

the part of the United States, then in London; on his return to the united states, our business was 

committed to the care of Mr. Saml. Cabot (a like agent) who inform’d us by letter of 26th. Jany. 1799 

that the court of appeals in London had, on that day, reversed the sentence of condemnation in our 

case, & had directed the vessel & cargo to be restored, or the value thereof paid to us: on Mr. 

Cabot’s return to the United States, our business was placed in the Care of Mr. Saml. Williams; Who 

by letter of 3d. October last, inform’d us that he no longer acted as the agent of the United States; 

And that unless we received compensation thro’ the commissioners acting under the British Treaty, 

we never should recover any; that the commissioners had suspended their proceedings, & that it was 

uncertain when they would resume them.  Now sir our wish is, to know, what occasions the delay of 

the commissioners: what prospect there is of their resuming business, & your opinion of the ultimate 

event of their proceedings: & any information that you can give us relative to the business, will be 

most thankfully received by Yr. Mo. Obedt. Servants,
					
						Beers & Judah
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
